Citation Nr: 1338380	
Decision Date: 11/22/13    Archive Date: 12/06/13

DOCKET NO.  09-23 222A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a back condition.

2.  Entitlement to service connection for degenerative disc disease of the cervical spine (neck condition).

3.  Entitlement to service connection for left shoulder bursitis/tendonitis (claimed as shoulder pain).

4.  Entitlement to service connection for sleep disturbances as secondary to left shoulder bursitis/ tendonitis (claimed as shoulder pain).

5.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had a period of honorable active duty service from December 1976 to December 1980.  She had a second period of active duty from October 1983 to June 1987 and was separated under other than honorable conditions.  An April 2008 response from the NPRC indicated that the Veteran's period of service from October 1983 to June 1987 was other than honorable.  See 38 C.F.R. § 3.12 (2013).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2008 and December 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Board notes that the June 2008 decision on appeal also denied service connection for a bilateral knee condition.  The Veteran did not perfect an appeal as to that issue.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Service Connection for Back and Cervical Spine

The Veteran alleges that her neck and back disorders are related to her duties as a storekeeper during service.  In a statement dated in June 2008, the Veteran noted that she did a lot of lifting and climbing in her service occupation as a storekeeper.  She also stated that she fell from a ladder when she was stationed in Japan.  


Service treatment records reflect complaints of back pain.  In March 1978, the Veteran reported pain in both sides of her back.  She reported that she was in an auto accident.  A subsequent March 1978 entry noted palpably tender 10th ribs bilaterally on the right and left flanks.  A physician diagnosed contusions of the right and left flanks.  

The Veteran had a VA examination in June 2009.  The VA examiner noted treatment after a motor vehicle accident in 1978.  The Veteran reported that she injured her neck while on active duty in the Navy and re-injured her neck in a motor vehicle accident in the 1990's.  

The Veteran also reported that, while working in supply in the Navy, she noticed stiffness and pain in her thoracic spine that had continued since then.  The Veteran reported that the onset was in the military due to a motor vehicle accident and other lifting injuries.  

The VA examiner diagnosed cervical spine spondylosis, cervical spine scoliosis, cervical spine degenerative disc disease.  The VA examiner also diagnosed thoracic and lumbar degenerative disc disease with left radiculopathy.  The VA examiner opined that the cervical, thoracic and lumbar spine diagnoses are less likely than not related to complaints or treatment in service for low back pain.  The VA examiner explained that he did not find evidence of chronic conditions diagnosed during active service.  The VA examiner further stated that there was no evidence of continuation of complaints and no record of chronic conditions of the cervical, thoracic or lumbar spines at exit.  

In this case, the VA examination did not address the Veteran's lay statements, in which she indicated that she had continuous back pain since a car accident during service in March 1978.  The Veteran reported continuous back symptoms since service in a July 2009 written statement.  In addition, although the VA examiner noted that the Veteran was seen after a motor vehicle accident and was diagnosed with a contusion, the examiner did not specifically discuss whether the Veteran's current back and cervical spine disabilities are related to the accident in March 1978.  

The Board finds the June 2009 VA examination inadequate, and the claim must be remanded for another VA medical opinion with an adequate rationale.  38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2012); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination in a service-connection claim, even if not statutorily obligated to, it must provide an adequate one, or notify the claimant why one will not or cannot be provided); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated).  The June 2009 VA nexus opinion is based on the absence of complaints in service and lack of medical evidence of complaints after service and does not consider the Veteran's lay assertions that she has experienced back pain since March 1978.  The opinion is inadequate for rating purposes.  See Dalton v. Nicholson, 21 Vet. App. 23   (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's reports).  


Service Connection for Left Shoulder

The Veteran asserts that a current left shoulder disability is related to her involvement in an auto accident and contusions diagnosed during service in March 1978.  VA treatment records reflect a current diagnosis of bursitis of the left shoulder.  

The Veteran has not been afforded a VA examination of her left shoulder.  A VA examination is necessary in this case, given the Veteran's involvement in an automobile accident and the diagnosis of contusions during the first period of active service.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).


Service Connection for Sleep Disorder and TDIU

The Veteran claims service connection for a sleep disorder secondary to back and neck disorders.  The claim for service connection for a sleep disorder is inextricably intertwined with the claims for service connection for a back condition and degenerative disc disease of the cervical spine (neck condition).  The claim for entitlement to a TDIU is also intertwined with the Veteran's pending service connection claims, as the decisions on those claims may impact the adjudication of the TDIU claim.  See Harris, supra.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination of her neck and back.  The claims file must be provided for the examiner's review in conjunction with the examination, and the examination report should indicate that the claims file was reviewed.  

a.  The VA examiner should indicate whether it is at least as likely as not (50 percent or greater likelihood) that a current back disability is related to the Veteran's first period of active service from December 1976 to December 1980.  

The VA examiner should consider the entries in the service treatment records which show that the Veteran reported pain in both sides of her back after a car accident and was diagnosed with contusions.  The examiner should also consider the Veteran's statements of experiencing back pain since working in supply in service.  The VA examiner should address the Veteran's statements regarding continuous back pain since service.  

b.  The VA examiner should indicate whether a current cervical spine disability is at least as likely as not related to the Veteran's first period of active service from December 1976 to December 1980.  

In providing the opinion, the VA examiner should consider the Veteran's contention that a current cervical spine disorder is related to a car accident in March 1978.  The VA examiner should also discuss the history of cervical spine symptoms reported by the Veteran.  

c.  The examiner should provide a detailed rationale for the opinions provided.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

2.  Schedule the Veteran for a VA examination of the left shoulder.  The claims file must be provided for the examiner's review in conjunction with the examination, and the examination report should indicate that the claims file was reviewed.  

a.  The VA examiner should state whether a current left shoulder disability is at least as likely as not related to the Veteran's first period of active duty service from December 1976 to December 1980.  In providing the opinion, the VA examiner should consider the Veteran's contention that a left shoulder disorder is related to a car accident during service in March 1978.  

b.  The examiner should provide a detailed rationale for the opinion provided.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  Thereafter, review the claims folder to ensure that the requested development has been completed.  In particular, review the examination reports to ensure that they are responsive to and in compliance with the directives of this remand and, if not, implement corrective procedures. 

4.  After completing any additional development deemed necessary, readjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and her representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the July 2010 supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


